UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8K Pursuant to Section 12 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 29, 2010 TWO RIVERS WATER COMPANY (Exact name of registrant as specified in its charter) Colorado 000-51139 13-4228144 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 2000 South Colorado Blvd., Annex Suite 200, Denver, Colorado 80222 (Address of principal executive offices) 303-222-1000 (Registrant's Telephone number) (Former Name or Address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR240.14d-2(b)) [_] Soliciting material pursuant to Rule 14a-12 under Exchange Act (17 CFR240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR240.14d-2(b)) [_] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR240.13e-4(c)) SECTION 7 - REGULATION FD ITEM 7.01REGULATION FD DISCLOSURE. Press Release The information in this Item 7.01 of this Current Report is furnished pursuant to Item 7.01 and shall not be deemed "filed" for any purpose, including for the purposes of Section 18 of the Exchange Act, or otherwise subject to the liabilities of that Section.The information in this Current Report on Form 8-K shall not be deemed incorporated by reference into any filing under the Securities Act or the Exchange Act regardless of any general incorporation language in such filing. On September 29, 2010, Two Rivers Water Company (the Company or “Two Rivers”) issued a press release.The press release announced the Company has entered into a purchase agreement to acquire the Orlando Reservoir and associated water assets in Huerfano County, Colorado.As part of the purchase, Two Rivers is unveiling its Water, Farming and Alternative Energy strategy. The text of the press release is attached herewith as Exhibit 99.1. SECTION 9 - FINANCIAL STATEMENTS AND EXHIBITS Item 9.01 Financial Statements and Exhibits (d)Exhibits.The following is a complete list of exhibits filed as part of this Report.Exhibit numbers correspond to the numbers in the exhibit table of Item 601 of Regulation S-K. Exhibit No. Description Press Release, dated September 29, 2010* *Filed herewith SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TWO RIVERS WATER COMPANY (Registrant) Dated: October 1, 2010 By: /s/ Wayne Harding Wayne Harding,Chief Financial Officer
